Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreyer (US 20100225917 A1; September 9, 2010).
Regarding claim 1, Dreyer discloses an integrated device for fluid analysis, comprising: 
a substrate (Paragraph 70; Figure 1); 
a gas cell comprising (Paragraph 70; Figure 1 Element 13): 
a bottom surface and sidewalls formed in the substrate (Paragraph 70; Figure 1); 
at least one gas inlet and at least one gas outlet coupled for injection of a fluid into and out of the gas cell, respectively (Paragraph 70; Figure 1 Elements 14 and 15 ); and 
an optical input and an optical output, each optically coupled to direct light into and out of the gas cell, respectively, wherein the light is guided in the gas cell by the sidewalls and the bottom surface of the gas cell (Paragraph 70; Figure 1 Elements 21 and 22).
Regarding claim 2, Dreyer discloses the integrated device of claim 1.  Dreyer further discloses wherein the gas cell further comprises a capping layer bonded to the substrate to seal the gas cell, the capping layer comprising an interior surface forming a top surface of the gas cell, wherein the light is guided in the gas cell further by the top surface of the gas cell (Paragraph 70; Figure 1 – Inherenly has a top coating that seals the gas cell).
Regarding claim 3, Dreyer discloses the integrated device of claim 2.  Dreyer further discloses wherein at least one of the bottom surface, the top surface, or the sidewalls are coated with a reflective material (Paragraph 78).
Regarding claim 4, Dreyer discloses the integrated device of claim 2.  Dreyer further discloses wherein the reflective material comprises a metal selected from the group consisting of aluminum, gold, and silver or the reflective material comprises a dielectric coated metal (Paragraph 78).
Regarding claim 5, Dreyer discloses the integrated device of claim 2.  Dreyer further discloses wherein the at least one gas inlet and the at least one gas outlet each comprise respective through holes in the capping layer or the substrate (Paragraph 70; Seen in Figure 1).
Regarding claim 6, Dreyer discloses the integrated device of claim 2.  Dreyer further discloses wherein at least one of the sidewalls, the bottom surface, or the top surface comprise silicon Bragg mirrors (Paragraph 78; Figure 7 Element 210 and 211).
Regarding claim 8, Dreyer discloses the integrated device of claim 2.  Dreyer further discloses wherein the optical input is optically coupled to receive the light in an in-plane direction and the optical output is optically coupled to output the light in the in-plane direction, wherein the in-plane direction comprises an in- plane optical axis of the gas cell (Seen in Figure 1 – Inlets and outlets are in-plane with the optical axis).
Regarding claim 9, Dreyer discloses the integrated device of claim 2.  Dreyer further discloses wherein the optical input comprises an input optical component optically coupled to redirect the light from an out-of-plane direction to an in-plane direction and the optical output comprises an output optical component optically coupled to redirect the light from the in-plane direction to the out-of-plane direction, wherein the in-plane direction comprises an in-plane optical axis of the gas cell (Paragraph 79; Figure 1 Elements 202 and 203 – Optical elements guiding inlet light).
Regarding claim 11, Dreyer discloses the integrated device of claim 9.  Dreyer further discloses wherein the input optical component and the output optical component each comprise a respective inclined mirror formed in the substrate (Paragraph 79; Figure 1 Elements 202 and 203 – Optical elements guiding inlet light).
Regarding claim 12, Dreyer discloses the integrated device of claim 2.  Dreyer further discloses wherein the gas cell comprises a hollow waveguide comprising a waveguide pattern formed by the sidewalls, the waveguide pattern defining a light path of the light propagating in the gas cell (Paragraph 78, Figure 1 – the hollow interior of the gas cell contains reflective sidewalls which inherently form a waveguide pattern).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dreyer (US 20100225917 A1; September 9, 2010 in view of Nishijima (US 20160054220 A1; February 25, 2016).
 Regarding claim 7, Dreyer discloses the integrated device of claim 2.  Dreyer does not disclose wherein the substrate is a silicon substrate or a silicon on insulator (SOI) substrate including at least a device layer and a handle layer, wherein the bottom surface and the sidewalls of the gas cell are formed in the device layer.
However Nishihima discloses wherein the substrate is a silicon substrate or a silicon on insulator (SOI) substrate including at least a device layer and a handle layer, wherein the bottom surface and the sidewalls of the gas cell are formed in the device layer. (Paragraph 76 – silicon substrate)
Therefore, from the teaching of Nishijima, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Dreyer since silicon is a known material used in gas cell substrates.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dreyer (US 20100225917 A1; September 9, 2010).
Regarding claim 14, Dreyer discloses the integrated device of claim 12.  Dreyer does not further discloses wherein the waveguide pattern is formed by the sidewalls formed in the substrate and additional corresponding sidewalls formed in the capping layer.
However it would been obvious to a person at the time of filing to further include other inner gas cells with reflective surfaces in order to increase detection accuracy of the gas moving through the gas cell.   

Allowable Subject Matter
Claims 10, 13, 15-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, none of the prior art of record specifies or makes obvious the integrated device of claim 9.  Dreyer further discloses further comprising: a mold attached to the capping layer and comprising the input optical component and the output optical component, wherein the input optical component and the output optical component are each attached to the substrate within respective openings thereof, wherein the input optical component and the output optical component each comprise a respective inclined mirror.
Regarding claim 13, none of the prior art of record specifies or makes obvious the integrated device of claim 12.  Dreyer further discloses wherein the waveguide pattern comprises an array of horizontal waveguides optically coupled via respective corner cube mirrors or respective circular toruses.
Regarding claim 15, none of the prior art of record specifies or makes obvious the integrated device of claim 2, namely with wherein the gas cell comprises a multi-pass gas cell, the multi-pass gas cell comprising: a set of two or more curved reflectors formed in the substrate and optically coupled to receive the light from the optical input and configured to reflect the light within the multi-pass gas cell to produce multiple reflections of the light, wherein the optical output is optically coupled to receive output light resulting from the multiple reflections of the light.
Regarding claim 22, none of the prior art of record specifies or makes obvious the integrated device of claim 2, namely with wherein the gas cell comprises a circular multi- pass gas cell and wherein the optical input has a different spatial orientation than the optical output.
Regarding claim 26, none of the prior art of record specifies or makes obvious the integrated device of claim 2, namely with further comprising: a die comprising the gas cell.
The balance of claims would be allowable for at least the abovementioned reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884